DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leoni Bordnetz Sys. GmbH (DE 202011103664) (cited on the IDS of 2/20/20) (hereinafter “Bordnetz”).
Regarding Claims 1, 6, and 17, Bordnetz discloses a method of transferring power and data between a first circuit (paragraph 0031; i.e., the “central control unit”) and a second circuit (Figure 1, item 6 with item 12), whereby the second circuit comprises a processing unit (Figure 1, item 6, paragraph 0024) having an I/O terminal (Figure 1, see connection between item 12 and bus 2) and an electric energy storage element (Figure 2, item 18), the electric energy storage element being configured to be charged by the first circuit via the I/O terminal and configured to power the processing 
establishing a wired communication link between an I/O terminal of the first circuit and the I/O terminal of the second circuit (Figure 1, item 2);
operating the I/O terminal of the second circuit as an output terminal and the I/O terminal of the first circuit as an input terminal (paragraph 0031; i.e., “communication” occurs between the central control unit and the second circuit 6/12; one of ordinary skill in the art would recognize that a “communication” in this context [i.e., between components in a motor vehicle] would indicate bidirectional data exchange; for example, the central control unit would send commands to the microprocessor 6, and the microprocessor 6 would send data back to the central control unit from the sensor [paragraph 0015] connected to it);
transmitting data (paragraph 0015; i.e., the microprocessor 6 may forward sensor data to the central control unit) via the I/O terminal of the second circuit to the I/O terminal of the first circuit by modulating an output level of the I/O terminal of the second circuit between a high level and a low level (Figure 3, item 22, paragraph 0027); and
determining whether the output level of the I/O terminal of the second circuit corresponds to the high level or the low level (paragraph 0027) and, when the output level corresponds to the high level:
operating the I/O terminal of the first circuit as an output terminal (paragraph 0028); and
raising an output level of the I/O terminal of the first circuit to a level that is at least equal to the high level during at least part of a period when the output level of the I/O terminal of the second circuit corresponds to the high level, thereby charging the electric energy storage element (Figure 3, item 22, paragraphs 0024 and 0028; i.e., the capacitor 18 is charged when the signal D is at a high level [+12 volts]).
Regarding Claims 2 and 15, Bordnetz discloses operating the I/O terminal of the first circuit back as an input terminal when the output level corresponds to the low level (paragraph 0027).

Regarding Claim 3, Bordnetz discloses operating the I/O terminal of the first circuit back as an input terminal prior to the output level of the I/O terminal of the second circuit corresponding to the low level (paragraph 0027).

Regarding Claims 4 and 14, Bordnetz discloses wherein the step of modulating the output level of the I/O terminal of the second circuit between the high level and the low level includes modulating the output level in accordance with a Manchester encoding or differential Manchester encoding (paragraph 0028; i.e., the examiner takes Official Notice that Manchester encoding was well known in the art).

Regarding Claims 5 and 16, Bordnetz discloses wherein the step of operating the I/O terminal of the first circuit back as an input terminal is based on a period of a clock signal of the second circuit (paragraph 0017; i.e., the LIN bus is known in the art to comprise a clock signal). 

Regarding Claim 7, Bordnetz discloses wherein the electric energy storage element is connected to the I/O terminal via a unidirectional switch such as a diode (Figure 2, item 20).

Regarding Claim 8, Bordnetz discloses wherein the electric energy storage element is a capacitor (Figure 2, item 18).

Regarding Claim 9, Bordnetz discloses wherein the second circuit comprises a power supply terminal, the electric energy storage element being connected to the power supply terminal (Figure 2, item 10).

Regarding Claim 10, Bordnetz discloses wherein the second circuit is incorporated in a device (Figure 2, item 12).

Regarding Claim 11, Bordnetz discloses wherein the device comprises a sensor, the sensor being configured to provide a sensing signal to the processing unit (paragraph 0031).

Regarding Claim 12, Bordnetz discloses wherein the processing unit is configured to transmit sensor data representative of the sensing signal via the I/O terminal to the first circuit (paragraph 0031).

Regarding Claim 13, Bordnetz discloses wherein the sensor comprises an environmental sensor or an illumination sensor (paragraph 0015).

Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “the energy storage device 16 in Bordnetz is not ‘charged by the first circuit,’ as required in the claims of Applicant’s application.” Response, page 9. Applicant further argues “the ‘data signal D which is transmitted via the signal line 2’ is not a signal transmitted by microprocessor 6 (referred to as the first circuit) to the circuit module 12. Rather, the data signal D is a signal that is received by both the microprocessor 6 and the circuit module 12. There is no teaching or disclosure of any data transmission between elements 6 and 12 in Bordnetz.” Id. The examiner does not 
Applicant states “Bordnetz teaches that circuit module 12 is charged by a signal D, which does not come from microprocessor 6, but is provided via the signal line 2 drawn on the left of the circuit module 12 in Figs 1 and 2.” Id. at 9-10. Bordnetz states that the device to the left of the circuit module 12 in Figure 1 is a “central control unit”. Bordnetz, paragraph 0031. Thus, according to Applicant’s interpretation, it is this “central control unit” that is transmitting the signal D to the microprocessor 6 and circuit assembly 12. Based on this interpretation then, the “central control unit” would be equivalent to the claimed “first circuit”, while the combined units 6 and 12 would be equivalent to the claimed “second circuit”. Applicant concedes that the circuit module 12 harvests energy from the received data signal D via signal line. Response, page 10. Therefore, Bordnetz teaches “the electric energy storage element (i.e., item 16 of Figure 1 and item 18 of Figure 2) being configured to be charged by the first circuit (i.e., the ‘central control unit’)”, as claimed.
Bordnetz further states that the “configuration described here therefore ensures both communication with a central control unit and at the same time the necessary energy supply for the electronic unit 6”. Bordnetz, paragraph 0031. A “communication” in this context (i.e., between components in a motor vehicle) would indicate bidirectional data exchange. For example, the central control unit would send commands to the microprocessor 6, and the microprocessor 6 would send data back to the central control unit from the sensor connected to it (see paragraph 0015). See also In re Papst Licensing GmbH & Co. KG Litigation, 624 F. Supp. 2d 54 (D.D.C. 2009) (stating “for communication between” meaning “for transmitting of information bidirectionally between the two devices”). Thus, Bordnetz also teaches the claimed feature of transmitting data from the second circuit to the first circuit. 
Accordingly, it can be seen that Bordnetz does in fact teach the argued features and consequently, the claims must stand as previously rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185